UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the Month of July 2014 001-36203 (Commission File Number) CAN-FITE BIOPHARMA LTD. (Exact name of Registrant as specified in its charter) 10 Bareket Street Kiryat Matalon, P.O. Box 7537 Petach-Tikva 4951778, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F. Form20-FþForm40-F¨ Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): o On July 7, 2014, Can-Fite BioPharma Ltd. (the “Company”) made available an updated investor presentation on its website. A copy of the investor presentation is attached hereto as Exhibit 99.1 and may be viewed in the Investor Information section of the Company’s website at www.canfite.com. In addition, the 2014 Annual Meeting of Shareholders (the “Annual Meeting”) was convened on Monday, July 7, 2014, however, it was adjourned for one week to the same day, time and place due to lack of quorum. Accordingly, the Company’s Annual Meeting will be reconvened on Monday, July14, 2014 at 10:00am, Israel time at the Company’s offices located at 10 Bareket Street, Petach Tikva, Israel. Exhibit Index ExhibitNo. Description Company Presentation, dated July 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Can-Fite BioPharma Ltd. Date July 8, 2014 By: /s/ Motti Farbstein Motti Farbstein Chief Operating and Financial Officer
